



THIRD AMENDMENT TO THE
SWIFT TRANSPORTATION COMPANY DEFERRED COMPENSATION PLAN


THIS AMENDMENT is made and entered into on the signature date specified below by
Swift Transportation Company (“Employer”).


RECITALS:


A.    The Employer maintains the Swift Transportation Company Deferred
Compensation Plan (“Plan”);


B.    The Employer has reserved the right to amend the Plan in whole or in part;
and


C.    The Employer intends to amend the Plan.


THEREFORE, the Employer hereby adopts this Amendment as follows:


1.    Section 3.1.1 of the Plan is amended in its entirety to read as follows:


All Employees who are classified by the Employer as being employed by the
Employer as a full-time Employee in one of the following compensation bands are
eligible to participate in the Plan: VP2, Executive VP, or Executive.


2.    Section 3.1.3 of the Plan is amended in its entirety to read as follows:


A Participant will cease to be a Participant in the Plan when his or her Account
Balance is paid in full (or is forfeited pursuant to Section 5.7). Prior to
then, if a Participant remains employed by the Employer but either ceases to be
employed as a full-time Employee in one of the compensation bands specified in
subsection 3.1.1 or reaches Normal Retirement Age, the Participant will become
an inactive Participant as of the date on which he or she ceases to be employed
in one of the compensation bands specified in subsection 3.1.1 or reaches Normal
Retirement Age. An inactive Participant is not eligible to make Deferral
Elections under the Plan; however, any Deferral Election which is in effect at
the time the Participant becomes an inactive Participant will remain in effect
for the duration of that deferral period and his or her Account Balance will be
paid in accordance with Article 5.


3.    This Amendment shall be effective as of January 1, 2014.


4.    Except as amended, all of the terms and conditions of the Plan shall
remain in full force and effect.


Date: January 28, 2014            SWIFT TRANSPORTATION COMPANY


By /s/ Cheryl Maccano


Title Director of Benefits



